Citation Nr: 1637842	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a gastrointestinal condition manifested by gastric upset and nausea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) in San Diego, California.  Jurisdiction currently resides at the RO in Oakland, California. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In an unappealed November 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for a gastrointestinal condition manifested by gastric upset and nausea.


CONCLUSION OF LAW

The Board has no jurisdiction in this matter, and it must be dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 19.4 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), held via videoconference from a VA satellite office in Sacramento, California; a transcript of the hearing is associated with the claims folder.  That VLJ then issued a March 2011 decision which denied service connection for a left knee disorder, reopened a previously denied claim of service connection for residuals of removal of foreign bodies from the left foot, and remanded service connection claims for residuals of removal of foreign bodies from the left foot and gastrointestinal or rectal or hemorrhoidal disorder for further development.

The VLJ who conducted the December 2010 hearing is no longer employed by the Board.  The law requires that a VLJ who conducts a hearing must participate in any decision on that issue.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Accordingly, the Veteran was offered a new hearing in May 2012, which he accepted.  The claims of service connection for residuals of removal of foreign bodies from the left foot, a gastrointestinal disorder, and a hemorrhoid/rectal disorder were therefore again remanded in September 2014 for scheduling of a hearing at the RO before a VLJ.  The Veteran was thereafter provided a Travel Board hearing in May 2015 before the undersigned VLJ.  Transcripts of both hearings are associated with the claims folder.

In a November 2015 decision, the Board denied the Veteran's claim of service connection for a gastrointestinal condition manifested by gastric upset and nausea and remanded the claims of service connection for residuals of removal of foreign bodies in the left foot and a disability manifested by periodic rectal bleeding, claimed as hemorrhoids, for further evidentiary development.  Thereafter, the Veteran's claims of service connection for residuals of removal of foreign bodies in the left foot and rectal bleeding were granted by the Appeals Management Center (AMC) in a March 2016 rating decision.  In view of the foregoing, these two issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


Regarding the claim for a gastrointestinal condition manifested by gastric upset and nausea, the record does not indicate that the Board's November 2015 denial of the Veteran's claim has been reconsidered or appealed to the United States Court of Appeals for Veterans Claims (Court).  Therefore, it is a final decision, and the issue is no longer before the Board.

Curiously, the AMC continued to deny the Veteran's service connection claim of a gastrointestinal condition manifested by gastric upset and nausea in a February 2016 supplemental statement of the case (SSOC) and recertified the "appeal" to the Board.  Moreover, the Veteran's representative submitted an Informal Hearing Presentation (IHP) in September 2016 indicating its belief that this claim is still on appeal before the Board.  It appears that the AMC and the Veteran's representative mistakenly believed the gastrointestinal condition claim to still be on appeal following the November 2015 Board denial.  Crucially, with the unfavorable resolution of the Veteran's service connection claim in the November 2015 Board decision, there is no longer a justiciable case or controversy pending before the Board as to this claim.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


